DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In response to the amendment filed 9/20/2021; claims 1 and 3 - 20 are pending; claim 2 has been cancelled.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-7,9-10 and 13-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolcott (US 5,771,810) in view of Kachi (US 2006/0215000 A1) and Rhodes-Vivour (US 2008/0141433 A1). 
Re claims 1, 16:
1. Wolcott teaches an article of apparel or equipment comprising a continuous microfluidic circuit integrated into or onto a surface of the article (Wolcott, Abstract, “microfluidic display and printing … provide a viewable representation of the image”; fig. 1; col. 3, lines 28 - 51, “a transparent substrate”), the microfluidic circuit comprising: 
an inlet (Wolcott, fig. 1, 50; col. 3, lines 16 - 27),
an outlet (Wolcott, fig. 1, 50; col. 3, lines 16 - 27), and
a microfluidic channel with at least one segment exposed to an internal surface of the article (Wolcott, fig. 1, 50 – outlet to inlet; 60, 62, 122 – microfluidic channel),
wherein the microfluidic channel connects the inlet to the outlet (Wolcott, fig. 1, 50 – outlet to inlet; 60, 62, 122 – microfluidic channel), and
wherein an interface for delivering a pressurized fluid to the microfluid circuit (Wolcott, col 3, lines 28 - 50, "electrokinetic pumps 70"; col. 4, lines 11 – 33, “corresponding pixel pump the designed cyan, magenta, yellow and clear ink”; a pump inherently pressurized fluid so that it flows from a reservoirs to a pixel delivery chamber) and defines a design element of the article (Wolcott, col. 4, lines 11 – 54, “The mixture of inks, which has the same hue, lightness and color saturation as the corresponding pixel of the original image being printed, is held in the delivery chamber by the surface tension of the ink.”).

16. A system (Wolcott, Abstract) comprising: 
a device comprising: a connector (Wolcott, fig. 1, 50 – outlet to inlet; 60, 62, 122 – microfluidic channel);
a pump (Wolcott, col 3, lines 28 - 50, "electrokinetic pumps 70"; col. 4, lines 11 – 33, “corresponding pixel pump the designed cyan, magenta, yellow and clear ink”);
a color cartridge (Wolcott, fig. 1, 20, 30, 40, 80); and 
a waste compartment (Wolcott, fig. 1, 64; col. 5, lines 4, “64 Used Ink Reservoir”; col. 4, lines 30 - 33, “The evacuation port 62 includes a member which can be moved to an opened position under the control of the microcomputer 110 and ink is evacuated from each delivery chamber 60 to a used ink reservoir 64”); and 

a continuous microfluidic circuit integrated into or onto a surface of the article (Wolcott, fig. 1; Abstract, “”microfluidic display”) and defines a design element of the article (Wolcott, col. 4, lines 11 – 54, “The mixture of inks, which has the same hue, lightness and color saturation as the corresponding pixel of the original image being printed, is held in the delivery chamber by the surface tension of the ink.”); 
an inlet fluidly coupled to the microfluidic circuit; an outlet fluidly coupled to the microfluidic circuit (Wolcott, fig. 1, 50 – outlet to inlet; 60, 62, 122 – microfluidic channel); and a port (Wolcott, fig. 1, 50), 
wherein the port is interfaced with the connector of the device such that material within the color cartridge can flow via pressure into the microfluidic circuit through the inlet and material in the microfluidic circuit can flow via pressure into the waste compartment through the outlet (Wolcott, col 3, lines 28 - 50, "electrokinetic pumps 70"; col. 4, lines 11 – 33, “corresponding pixel pump the designed cyan, magenta, yellow and clear ink”; a pump inherently pressurized fluid so that it flows from a reservoirs to a pixel delivery chamber).

Wolcott discloses wherein the article is configured to be in communication with the color reservoirs (Wolcott, col. 4, lines 11 – 16, “First the printer receives a digital image file consisting of electronic signals in which the color code values are characterized by bit depths of an essentially continuous tone image, for example, 8 bits per color per pixel”).  Wolcott does not explicitly disclose wherein the article is configured to be in communication with a docking system, the docket system comprising an interface for delivering a fluid to the microfluid circuit.   Wolcott does not explicitly disclose a docking device, a removable color cartridge.  Kachi (US 2006/0215000 A1) teaches an ink-jet recording apparatus has a recording head that discharges ink from a nozzle to print an image.  Kachi teaches Wolcott's deficiency (Kachi, [0031], “When the ink cartridge 21 is plugged in the slot”, fig. 2, 41, “Micro Pump”).  Therefore, in view of Kachi, it would have been obvious to one of ordinary skill in the art , at the time of invention was made, to modify the apparatus described in Wolcott, by providing the slot (docking station) as taught by Kachi in order to enable an user to swap to another cartridge when the ink runs out.



Re claims 3 – 4, 15:
Wolcott does not explicitly disclose a docking device and a removable color cartridge.   Kachi teaches claim 3. The article of claim 1, wherein at least one or the inlet or outlet comprise a sealing mechanism (Kachi, fig. 2, 64; [0055]).  4. The article of claim 3, wherein the sealing mechanism comprises a valve, cap, or seal (Kachi, fig. 2, 64; [0055]).  15. The article of claim 4, wherein the sealing mechanism provides evaporation control within the microfluidic circuit (Kachi, fig. 2, 64; [0055]).   Therefore, in view of Kachi, it would have been obvious to one of ordinary skill in the art , at the time of invention was made, to modify the apparatus described in Wolcott, by providing the slot (docking station) as taught by Kachi in order to enable an user to swap to another cartridge when the ink runs out.

Re claims 6 – 7:
6. The article of claim 1, wherein the article comprises an identification device for communicating with the docking system.  7. The article of claim 6, wherein the identification device comprises an EEPROM or RFID tag (Wolcott, fig. 1, 110; col. 3, lines 16 – 27, “There may be included an optional reservoir 80 for black ink. Microchannel capillaries 50 are shown to conduct the ink from the reservoir to the ink pixel delivery chambers 60. The amount of each color ink is controlled by electrokinetic valves 70. Similar valves are used for the other color channels, but these are omitted from the figure for clarity”; the 

Re claims 5, 9 – 10:
5. The article of claim 1, wherein the docking system provides one or more colorful microfluids to the microfluidic circuit.  9. The article of claim 5, wherein the docking system delivers ink into the microfluidic circuit.  10. The article of claim 9, wherein the docking system comprises: a compartment that houses one or more ink cartridges comprising a cartridge chamber containing ink, wherein the one or more cartridge chamber is connected to the interface (Wolcott, fig. 1, 110; col. 3, lines 16 – 27, “There may be included an optional reservoir 80 for black ink. Microchannel capillaries 50 are shown to conduct the ink from the reservoir to the ink pixel delivery chambers 60. The amount of each color ink is controlled by electrokinetic valves 70. Similar valves are used for the other color channels, but these are omitted from the figure for clarity”; the computer (110) (EEPROM) controls color reservoir (identification) and the amount of ink to be delivered to the display).  

Re claims 13 – 14:
13. The article of claim 1, wherein the microfluidic circuit is located within two or more layers of the article.  14. The article of claim 1, wherein the microfluidic circuit provides one or more design elements in or on the article (Wolcott, fig. 1).

Re claim 17 – 18:
17. The system of Claim 16, wherein the docking device further comprises a mixer and a second removable color cartridge, wherein the mixer is configured to mix materials from the removable color cartridge and the second removable color cartridge (Wolcott, col. 3, lines 28 – 51, “Each ink delivery chamber 60 is capable of producing a mixture of ink having any color saturation, hue and lightness within the color gamut provided by the set of inks used in the apparatus”).  18. The system of Claim 16, wherein the article further comprises an EEPROM or RFID, and wherein the docking device is configured to obtain parameters regarding the microfluidic circuit (Wolcott, fig. 1, 110; col. 3, lines 16 – 27, “There may be .

Re claim 19:
Wolcott teaches a system of Claim 16, wherein the microfluidic circuit comprises a transparent channel.
 (Wolcott, col. 3, lines 28 - 51, “a transparent substrate”; col. 3, lines 17 – 27, “color channels”; lines 65 – 67, “the microchannel capillaries, ink pixel delivery chamber”; col. 1, lines 24 - 27, “displaying a colored ink image for review”).  Wolcott does not explicitly disclose a serpentine channel.  However, Rhodes-Vivour teaches Wolcott‘s deficiency; specifically, 15. A microfluidic channel comprises a serpentine path.  16. The method of claim 15, wherein dimensions of the microfluidic channel vary along the serpentine path (Rhodes-Vivour, fig. 5; col. 4, claim 13).  Therefore, in view of Rhodes-Vivour, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify the article described in Wolcott, by providing the serpentine path as taught by Rhodes-Vivour, in order to display different patterns on an article.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolcott (US 5,771,810) in view of Kachi (US 2006/0215000 A1) and Rhodes-Vivour (US 2008/0141433 A1) as applied to claim 10, and further in view of Ikegami (US 2009/0046045 A1).
Re claim 11:
Wolcott does not explicitly disclose 11. The article of claim 10, wherein the one or more ink cartridges comprises a hydrophobic ink.  Ikegami teaches Wolcott’s deficiency (Ikegami, Abstract; [0051]).  Therefore, in view of Ikegami, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify the article described in Wolcott, by providing the hydrophobic fluid as taught by Ikegami, since it was known in the art to decrease the amount of ink remain in the microcircuit channel. 

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolcott (US 5,771,810) in view of Kachi (US 2006/0215000 A1) and Rhodes-Vivour (US 2008/0141433 A1) as applied to claim 10, and further in view of Ichikawa (US 2009/0192261 A1).
Re claim 12:
Wolcott does not explicitly state “the one or more ink cartridges comprises an ink that remains fluid under ambient conditions for at least 24 hours”.  Ichikawa (US 2009/0192261 A1) teaches an oil-based ballpoint pen ink composition.  Ichikawa teaches Wolcott’s deficiency (Ichikawa, [0073]; [0074], “11) Shelf-life based on ink solvent permeation (Permeability through ink following material): The shelf-life percentages are listed in Table 2. After placing 5.5 g of ink in an 8ɸinner diameter glass tube (cylindrical), 1 g of ink follower was packed in, light centrifugation was performed and then permeation loss of ink per month was measured under conditions of 50° C., 30% RH”; pg. 8, “Table 2”; channel – “an 8ɸinner diameter glass tube (cylindrical)”, remain fluidic – Table 2, “Viscosity/mPa”, ambient condition - “conditions of 50° C”, at least 24 hours - "month").  Therefore, in view of Ichikawa, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify the article described in Wolcott, by providing the fluid as taught by Ichikawa, since it was known in the art to provide an ink with excellent stability over time (Ichikawa, [0058]) to increase the usability and shelf-life of the ink (Ickikawa, [0074]).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolcott (US 5,771,810) in view of Kachi (US 2006/0215000 A1) and Rhodes-Vivour (US 2008/0141433 A1) as applied to claim 6, and further in view of Padmanabhan et al. (US 2006/0046300 A1).
Re claim 8:
Kachi does not explicitly disclose the identification device is located in a connection region, wherein the connection region is configured to align the inlet and outlet with the interface of the docking system.  Padmanabhan teaches an invention relates generally to microfluidic circuits, and more particularly to methods and apparatus for determining one or more operating parameters for a microfluidic circuit.  Padmanabhan further teaches Kachi’s deficiency (Padmanabhan, figs. 12 – 13; 204, 202).  Therefore, in view of Padmanabhan, it would have been obvious to one of ordinary skill in the art, before the effective .

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolcott (US 5,771,810) in view of Kachi (US 2006/0215000 A1) and Rhodes-Vivour (US 2008/0141433 A1) as applied to claim 16, and further in view of Strand et al. (US 2002/0176804 A1).
Re claim 20:
Wolcott does not explicitly disclose wherein the microfluidic circuit comprises a channel having at least one dimension that is less about 1 mm. Strand et al. (US 20020176804 A1) teaches Wolcott (Strand, [0009]). Therefore, in view of Strand, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify the apparatus described in Wolcott, by providing the 1mm microfluidic channel, since one of ordinary skill in the art would have provide any size microfluidic channel based on the desired resolution of the display.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 1,0314,360 (‘360) in view of Padmanabhan et al. (US 2006/0046300 A1) and Rhodes-Vivour (US 2008/0141433 A1).
Re claims 1 – 15:
‘360 teaches claim 1 (see claim 1 of ‘360) except wherein the article is configured to be in communication with a docking system.  Padmanabhan teaches an invention relates generally to microfluidic circuits, and more particularly to methods and apparatus for determining one or more operating parameters for a microfluidic circuit.  Padmanabhan further teaches ‘360’s deficiency (Padmanabhan, figs. 12 – 13; 204, 202).  Therefore, in view of Padmanabhan, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the article described in ‘360, by providing communication as taught by Padmanabhan, in order to provide information about: the type of card, the reagents used, the model number, the serial number, as well as other parameters may be recorded in the process-monitor data region.

‘360 does not explicitly discloses wherein the microfluidic circuit wraps around a substructure of the article.   Rhodes-Vivour teaches an apparatuses and methods for varying a color of a portion of apparel. The Rhodes-Vivour teaches Wolcott’s deficiency (Rhodes-Vivour, figs. 5 – 8; [0025], “One end of variable filter 204 should be left unsealed for the purpose of filling it with a dye having the desired color for color subtraction”; [0002]).  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to wrap around a substructure of the article because Applicant has not disclosed that the specific design (wrap around) provides an advantage, is used for a particular purpose, or solves a stated problem.  One of the ordinary skill in the art would readily apply any design to the based on the personal preference (i.e., fashion choice). 

Claims 16 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 – 20 of U.S. Patent No. 1,0314,360 (‘360) in view of Rhodes-Vivour (US 2008/0141433 A1).
Re claims 16 – 20:
The subject matter claimed in the instant application is fully disclosed in the more specific claims 18 – 20 of ‘360.

‘360 does not explicitly discloses wherein the microfluidic circuit wraps around a substructure of the article.   Rhodes-Vivour teaches an apparatuses and methods for varying a color of a portion of apparel. The Rhodes-Vivour teaches Wolcott’s deficiency (Rhodes-Vivour, figs. 5 – 8; [0025], “One end of variable filter 204 should be left unsealed for the purpose of filling it with a dye having the desired color for color subtraction”; [0002]).  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to wrap around a substructure of the article because Applicant has not disclosed that the specific design (wrap around) provides an advantage, is used for a particular purpose, or solves a stated problem.  One of the ordinary skill in the art would readily apply any design to the based on the personal preference (i.e., fashion choice). 

Response to Arguments
Applicant's arguments filed 9/20/2021 have been fully considered but they are not persuasive. 
Applicant argues:
Claims 1 and 16 have been amended to recite "a continuous microfluidic circuit" that "defines a design element of the article." Claims I and 16 have also been amended to recite that the material or fluid passing within the circuit is "pressurized." 
Applicants submit that Wolcott and none of the other cited references disclose these features and therefore amended Claims 1 and 16 are patentable over the cited references. Claims 3-15 and 17-20 depend from Claims 1 and 16, respectively, and are allowable for at least the reasons Claims 1 and 16 are allowable.
The Office respectfully disagrees.   
According to MPEP 2111 [R-5], during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit' s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.  
First, Wolcott teaches an electrokinetic pumps for delivering inks from reservoirs to pixel chamber (See Wolcott, col 3, lines 28 - 50, "electrokinetic pumps 70"; col. 4, lines 11 – 33, “corresponding pixel pump the designed cyan, magenta, yellow and clear ink”).  It is the Office position that a pump inherently pressurized fluid so that it flows from a reservoirs to a pixel delivery chamber.  In other word, the pump forces or pushes fluid from one location to another location.  
Second, Wolcott teaches a design element which includes an image to be printed on a plurality of pixels (See Wolcott, col. 4, lines 11 – 54, “The mixture of inks, which has the same hue, lightness and color saturation as the corresponding pixel of the original image being printed, is held in the delivery chamber by the surface tension of the ink.”).    Based on BRI standard, an image is a design element. 
Third, Wolcott recites a continuous microfluidic circuit (see fig. 1 below) includes a continuous microchannel 50 where an ink flows from ink reservoir to pixel chamber 60 and finally to the used ink reservoir 64.   Hence, the microchannel 50 in Wolcott reads on the “continuous microfluidic circuit” limitation. 


    PNG
    media_image1.png
    761
    956
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048.  The examiner can normally be reached on Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK YIP/Primary Examiner, Art Unit 3715